Citation Nr: 1220279	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  05-20 730	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dysentery, now claimed as diarrhea.

2.  Entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hyperthermia, claimed as heatstroke.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right calf disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left calf disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability, claimed as arthritis.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, now claimed as bronchitis.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostatitis.

12.  Entitlement to service connection for a digestive disability.

13.  Entitlement to service connection for pharyngitis, claimed as a throat disability.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability, claimed as arthritis.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergies.

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for defective vision.

17.  Entitlement to service connection for Persian Gulf syndrome.

18.  Entitlement to service connection for a wart removed from the hand.

19.  Entitlement to service connection for hypothermia.

20.  Entitlement to service connection for numbness in the hands and forearms.

21.  Entitlement to service connection for a broken tailbone.

22.  Entitlement to service connection for arthritis of the thoracic spine.

23.  Entitlement to service connection for jungle foot/ athlete's foot.

24.  Entitlement to service connection for left hip arthritis.

25.  Entitlement to service connection for tendonitis of the bilateral legs.

26.  Entitlement to service connection a left shoulder disability.

27.  Entitlement to a compensable rating for hemorrhoids.

28.  Entitlement to a compensable rating for folliculitis of the buttock, claimed as a body rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from March 1978 until September 1992.  The Veteran also had Reserve service from December 1972 until October 1973, as well as additional reserve service after his tour of active duty.  In 2009, he reported residing temporarily in Afghanistan, but it is not clear whether he was serving on active duty at that time.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran in this case performed verified active duty from March 1978 to September 1992.

2.  In June 2007, the Board issued a final decision on part of the appeal, and remanded the matters remaining on appeal for additional development of the evidence.

3.  In a letter dated April 27, 2012,  prior to the promulgation of a decision on the matters remaining on appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the entire appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


